1

2

3

4                               UNITED STATES DISTRICT COURT
5                                      DISTRICT OF NEVADA
6                                                 ***
7     MICHAEL LEON WILLIAMS,                          Case No. 3:19-cv-00366-MMD-CBC
8                                       Petitioner,
             v.                                         ORDER GRANTING MOTION FOR
9                                                           EXTENSION OF TIME
                                                               (ECF NO. 10)
10    WILLIAM GITTERE, et al.,
11                                  Respondents.
12

13          This case is a petition for a writ of habeas corpus, pursuant to 28 U.S.C. § 2254,
14   by Michael Leon Williams, pro se. Respondents were due to respond to Williams’s habeas
15   petition by September 6, 2019. (See ECF No. 3 (Order entered July 5, 2019).)
16          On August 30, 2019, Respondents filed a motion for extension of time (ECF No.
17   10), requesting a 60-day extension of time, to November 5, 2019, to file their response.
18   Respondents’ counsel states that the extension of time is necessary because of the time
19   it took to acquire the state-court record.
20          The Court finds that Respondents’ motion for extension of time is made in good
21   faith and not solely for the purpose of delay, and that there is good cause for the extension
22   of time requested.
23          It is therefore ordered that Respondents’ Motion for Enlargement of Time (ECF No.
24   10) is granted. Respondents will have until and including November 5, 2019, to file their
25   response to the petition for writ of habeas corpus.
26          It is further ordered that, in all other respects, the schedule for further proceedings
27   set forth in the order entered July 5, 2019 (ECF No. 3) will remain in effect (Petitioner will
28   ///
1    have 60 days to file a reply to an answer, or 60 days to file a response to a motion to

2    dismiss).

3          DATED THIS 3rd day of September, 2019.

4

5
                                             MIRANDA M. DU
6                                            CHIEF UNITED STATES DISTRICT JUDGE
7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                               2
